DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 8 June 2021.
Claims 1-4, 6-12, 14-18, and 20 are pending. Claims 5, 13, and 19 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2021 has been entered.

Response to Arguments
Applicant's arguments filed 8 June 2021 have been fully considered but they are not persuasive.

Regarding the rejections made to claims 1-4, 7-12, and 15-18 under 35 U.S.C. 103:
a.	On page 9 of the remarks, the applicant argues that “Claim 1 has been amended to emphasize that the overlapping requests are from different users. In contrast, the alleged Garcia overlapping requests are from a single user. To the extent that Van Os describes different user processing, the combined teachings of the cited references do not describe a priority-based response system when processing multiple different users.”
	The examiner respectfully disagrees. The office action relies upon Van Os to teach the limitation at issue, specifically receiving multiple overlapping requests from multiple different users. From Van Os:
“In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes are maintained between the digital assistant and the multiple users using the same set of shared I/O devices ([0144], Lines 1-14).
Thus, the combination of Van Os’ teaching of receiving multiple overlapping requests from multiple users, and Garcia’s teaching of a priority based response system used to process multiple overlapping requests from a single user results in a system that provides a priority based response system when processing multiple overlapping requests, as in Garcia, from multiple users of the shared system, as in Van Os. Since at least the combination of Garcia and Van Os teach the limitation at issue, the applicant’s argument is not persuasive. 

Regarding the rejections made to claims 6, 14, and 19 under 35 U.S.C. 103:
a.	On page 10 of the remarks the applicant argues that “applicant traverses the rejection of claim 6 for similar reasons to those given herein with respect to claim 1…Applicant traverses the rejection of claims 14 and 19 for similar reasons to those give above with respect to claim 6.”
	The applicant’s argument is not persuasive, because the applicant’s traversal of the rejection of claim 1 is not persuasive for the above rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, and 15 (line numbers correspond to claim 1), 
a.	Lines 5-13: It is not particularly pointed out or distinctly claimed whether the “user identity” or “user state” of the request information is the same as, or different than the determined “user identifications” and “tone of voice” for each of the overlapping requests (i.e., is the request information comprising user identity and user state derived from the determined user identification and tone of voice? Or is the request information derived from some other information? In other words, it is not clear how the determined user identification and tone of voice is used). For examination purposes, the examiner will interpret the request information to be derived based on the determined user identifications and the tones of voice.
b. 	Lines 9-13: It is not particularly pointed out or distinctly claimed whether there is a difference between “emotional state or an urgency” and “user state” (i.e., does the request information include an “emotional state or an urgency” AND a “user state”, or is the “user state” a reflection of the “emotional state” of the user. In other words, are these two different metrics or a single metric of user state?). For examination purposes, the examiner will interpret the user state as being a metric of emotional state or urgency of a user derived from their tone of voice.

Regarding claims 2-4, 6-8, 10-12, 14, 16-18, and 20, they are dependent upon rejected claims, and fail to resolve the deficiencies thereof, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 14-15, 17-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. Pub. No.: US 2019/0295544 A1 (hereafter “Garcia”) in view of Van Os Pub. No.: US 2014/0074483 A1 (hereafter “Van Os”), in view of Lim et al. Pub. No.: US 2019/0050238 A1 (hereafter “Lim”), in view of Araki et al. Pub. No.: US 2020/0125398 A1 (hereafter “Araki”).

Garcia, Van Os, and Lim were cited in the previous PTO-892 dated 29 January 2021. Araki was cited in the previous PTO-892 dated 14 April 2021.

Regarding claim 1, Garcia teaches the invention substantially as claimed, including:
A method for processing requests, the method comprising: 
receiving, by a computer system via a network, overlapping requests from a [user] using a…client device, wherein the overlapping requests are the requests for which responses have not been sent to the…client device ([0003], Lines 5-9: A user can provide a speech input containing a user request to a digital assistant operating on an electronic device (i.e., client device). The virtual assistant can interpret the user’s intent from the speech input and operationalize the user’s intent into tasks. [0299], Lines 103: FIGs. 14A-14D illustrate exemplary user interfaces for selecting a task from a plurality of tasks using context information (i.e., plural tasks may represent “overlapping” tasks, or multiple tasks that are requested at the same time before receiving responses by the digital assistant. See [0304] discussed below for an example of overlapping tasks))…
determining, by the computer system, priorities for the overlapping requests based on a set of priority considerations for the overlapping requests and using request information derived from the overlapping requests in which the request information includes at least one of an emotional state or an urgency ([0304], Lines 1-15: If there is a plurality of actionable intents, the virtual assistant selects, from a plurality of tasks associated with the plurality of actionable intents, a single task to perform based on a priority associated with each of the plurality of tasks. For example, a virtual assistant (e.g., virtual assistant 1000) may receive a first audio stream including an utterance such as “How is the weather today, Siri?” Before the virtual assistant responds (i.e., before a response is provided to the client device), it receives a second audio stream (i.e., the second audio stream indicates tasks that overlap the tasks of the first audio stream) including utterances such as “There is a car accident! Siri, call 911! (i.e., the urgency of the second audio stream (911 request) is greater than the urgency of the first audio stream (weather request))...In some embodiments, the virtual assistant can determine a priority associated with each of the plurality of tasks to be performed); and 
processing, by the computer system, the overlapping requests in an order based on the priorities determined for the overlapping requests ([0304], Lines 17-25: While the second audio stream is received after receiving the first audio stream, the virtual assistant determines that the task associated with the second actionable intent of making an emergency 911 call has a higher priority than the task associated with the first actionable intent of obtaining weather information. Accordingly, the virtual assistant selects the task associated with the second actionable intent for execution (e.g., making an emergency 911 call) (i.e., the overlapping requests are processed via “network to a computer system” in priority order))… 

	While Garcia discusses receiving overlapping requests from a user, Garcia does not explicitly recite:
receiving, by a computer system via a network, overlapping requests from a plurality of different users using a shared client device.

However, Van Os teaches:
receiving, by a computer system via a network, overlapping requests from a plurality of different users using a shared client device ([0144], Lines 1-14: In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes (i.e., “overlapping requests”) are maintained between the digital assistant and the multiple users using the same set of shared I/O devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Van Os’ teaching of providing a shared digital assistant that can receive concurrent requests from multiple different users, with Garcia’s teaching of a digital assistant that 

While Van Os discusses receiving requests from a plurality of users using a shared device, the combination of Garcia and Van Os does not explicitly recite:
determining user identifications of the plurality of different users and identifying a tone of voice for each of the overlapping requests;
wherein the request information further comprises at least one of a user identity, or user state.

However, Lim teaches:
determining user identifications of the plurality of different users ([0046], Lines 1-9: Expanding on the above, assume a dispatch operator receives an emergency call (e.g., a 911 call) reporting a burglary in progress. The operator instructs computer to assign this incident to Officer Fred. Officer Fred is assigned a CAD ID corresponding to the burglary in progress. Because of this, Officer Fred’s queries to the virtual partner will be prioritized over, for example, Officer Smith’s queries (assuming officer Smith is currently not assigned to an incident of similar priority) (i.e., CAD ID identifies a user (user identity) associated with an incident and prioritizes their requests)) and identifying a tone of voice for each of the overlapping requests ([0045], Lines 11-17: The sensor status further includes processed sensor data that [is] able to provide the context of the emergency level of the incident, particularly on the utterance speed and voice loudness (i.e., “tone of voice”) of the officer during his query to a virtual partner that can be detected through a microphone sensor and processed through audio analytics);
wherein the request information further comprises at least one of a user identity ([0046], Lines 1-9: Expanding on the above, assume a dispatch operator receives an emergency call (e.g., a 911 call) reporting a burglary in progress. The operator instructs computer to assign this incident to Officer i.e., CAD ID identifies a user (user identity) associated with an incident and prioritizes their requests)), or a user state ([0048], Lines 1-18: In another example, Officer Serena is patrolling with her partner. While querying regarding a motorcycle that is parked illegally, she saw someone running into a bank carrying something that looks like a gun. Due to the urgency, she quer[ies] loud and fast to the virtual partner to retrieve the CCTV image on that person…She states loudly, “Hey virtual partner! Check out if the person with yellow cap entering OCBC bank is armed!!!” as compared to her previous slow and steady tone when querying regarding the illegally parked motorcycle…determine that the loudness…and utterance speed…is exceeding certain threshold and thus, the virtual partner communication and response for CCTV image retrieval is prioritized over the previous query regarding the illegal parking of the motorcycle (i.e., the state of a user, based on volume and utterance speed, is used to prioritize requests)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lim’s teaching of a digital assistant that identifies user identities and user voice tones, and prioritizes user requests based on a user identifier, or a state of a user, with the combination of Garcia and Van Os teaching of a digital assistant that prioritizes plural user requests, to realize, with a reasonable expectation of success, a system that prioritizes user requests from a plurality of users, as in Van Os, using metrics including user identifiers, user state, and voice tone, as in Lim. A person of ordinary skill would have been motivated to make this combination to allow a digital assistant to prioritize requests using a number of factors to better meet the needs of the users.

	While Garcia discusses processing overlapping requests in an order based on priority, the combination of Garcia, Van Os, and Lim does not explicitly recite:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: 
selecting an unprocessed request from the overlapping requests; 
applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and 
combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request.

However, Araki teaches:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: selecting an unprocessed request from the overlapping requests; applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request ([0097], Lines 1-2: Each of the users U-1 to U-N is capable of inputting a request to the agent 10 by utterance. [0124], Lines 1-5: The request processing unit 122A may determine which of the first request and the second request should be preferentially processed on the basis of comparison between the priority score of the first request and the priority score of the second request. [0148], Lines 1-4: FIG. 11 is a diagram for illustrating an example of the priority score calculation of the request in a case where a plurality of contexts (i.e., “priority considerations” including at least “user identities”, see Fig. 11, table 154-2 which assigns different priority scores to different users A and B) has been detected and the attribute type is plural. [0149], Lines 1-12: A correspondence table 154-2 includes various kinds of information corresponding to the context “morning” (attribute type, attribute value, and priority score), and various kinds of information corresponding to the context “surrounding brightness of 10 lx or less”. At this time, as illustrated in a correspondence table 155-2, by multiplication of the priority scores “0.9” and “0.9” associated with the different attribute information (e.g., attribute type “person” and attribute value “user A”, and the attribute type “modal” and the attribute value “voice UI”), the priority score of the request having those attribute information may be calculated as “0.81” (i.e., “priority” of an unprocessed request (0.81) is calculated based on a combination (multiplication) of a set of priority scores (0.9 and 0.9 respectively) for contexts associated with the request)).



Regarding claim 3, Garcia further teaches:
sending, by the computer system, responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests ([0332], Lines 1-2: At block 1612, a result of the at least one actionable intent is outputted (i.e., results of higher priority tasks (the selected first task) are output over the shared client device before results of lower priority tasks (tasks other than the selected first task))). 

Regarding claim 4, Van Os further teaches:
the set of priority considerations is selected from a combinability of responses ([0024], Lines 1-8: The method further includes: determining whether the second response and the third response (i.e., responses to be given in response to overlapping requests) are suitable to be provided in parallel on different output channels of the device; and determining the relative urgency between the second and third responses upon determining that the second response and the third response are not suitable to be provided in parallel on different output channels of the device (i.e., relative urgency, or “priority” is determined based on whether responses can be given in parallel, or “combined”)), and 
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: combining, based on the set of priority considerations, at least two of the responses to the overlapping requests into a single combined response including the at least two of the responses to the overlapping requests that is sent by the computer system to the shared client device ([0176], Lines 1-4: In some embodiments, the digital assistant determines whether the second response and the third response are suitable to be provided in parallel on different output channels of the user device (i.e., providing responses in parallel provides a “combined response” that is sent to different channels of the client device)).

Regarding claim 6, Van Os further teaches:
The method of claim 1, wherein 
the requests for which responses have not been sent to the shared client device comprises a request that has been processed but a response thereto has not been sent to the shared client device such that a second response having a higher priority is sent to the shared client device before the response is sent to the shared client device even though the first response was generated earlier than the second response was generated ([0158], Lines 1-6: Upon the first input being received from the user, the digital assistant initiates (404) a first information provision process in response to receipt of the first input. In some embodiments, the first information provision process includes generating at least a first response and second response to the first input (i.e., first and second responses are generated in response to the first request). [0165], Lines 1-8: In some embodiments, the user can interrupt the digital assistant while the digital assistant is in the process of providing the series of responses for first user input. In some embodiments, after or concurrent with the provision of the first response to the user, but before provision of the second response to the user, the digital assistant detects (408) an event operable to initiate a second information provision process. [0170], Lines 4-11: In some embodiments, the second information provision process includes preparing and delivering a third response to the event. In some embodiments, if the event is the receipt of a second speech input requesting information, preparing a third response to the detection of the event includes generating a respective speech output to provide information requested by the second speech input (i.e., third response is generated after the second response is generated, but before the second response is provisioned, or delivered to the user). [0178], Lines 2-4: The digital assistant proceeds to provide (414) one of the second response and the third response in an order based on the determined relative urgency i.e., when the third response has a higher relative urgency, it is output from the digital assistant before the second response, even though the second response was generated first in response to the first input, and the third response was generated after in response to the second input)).  

Regarding claim 7, Garcia further teaches:
receiving, by a computer system, the overlapping requests from the users using the shared client device in which the overlapping requests are the requests for which responses have not been sent to the shared client device; determining, by the computer system, the priorities for the overlapping requests; and processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests are performed by a virtual assistant ([0038], Lines 1-8: FIG. 1 illustrates a block diagram of system 100 according to various examples. In some examples, system 100 implements a digital assistant. The terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent (i.e., a virtual assistant receives overlapping requests, prioritizes them, and processes them. Van Os also teaches a virtual assistant performing similar functions. See [0003] of Van Os)).  

Regarding claim 8, Garcia further teaches:
the virtual assistant uses an artificial intelligence system ([0234], Lines 1-4: In some examples, natural [language] processing module 732 is implemented using one or more machine learning mechanisms (e.g., neural networks) (i.e., “artificial intelligence systems” used by a natural language processing module 732 of a digital assistant module 726)).

	Lim further teaches:
sending, by the computer system, the responses to the overlapping requests to the shared client device based on the priorities determined for the overlapping requests such that both the processing of overlapping requests and the sending of the responses are both performed based on the priorities determined for the overlapping requests ([0048], Lines 1-18: In another example, Officer Serena is patrolling with her partner. While querying regarding a motorcycle that is parked illegally, she saw someone running into a bank carrying something that looks like a gun. Due to the urgency, she quer[ies] loud and fast to the virtual partner to retrieve the CCTV image on that person…She states loudly, “Hey virtual partner! Check out if the person with yellow cap entering OCBC bank is armed!!!” as compared to her previous slow and steady tone when querying regarding the illegally parked motorcycle…determine that the loudness…and utterance speed…is exceeding certain threshold and thus, the virtual partner communication and response for CCTV image retrieval is prioritized over the previous query regarding the illegal parking of the motorcycle (i.e., sending, processing and responses for the overlapping requests are performed based on the determined priority)).  

Regarding claims 9, 11-12, and 14, they are system claims that recite similar limitations to those of method claims 1, 3-4, and 6 respectively, and are therefore rejected for at least the same rationale.

Regarding claims 15, 17-18, and 20, they are computer program product claims that recite similar limitations to those of method claims 1, 3-4, and 6 respectively, and are therefore rejected for at least the same rationale. Garcia further teaches the additional limitations of a computer program product for processing requests, the computer program product comprising: a computer-readable storage media; first program code…second program code…and third program code ([0053], Lines 1-4: A non-transitory computer-readable storage medium of memory 202 is used to store instructions (i.e., first, second, and third program codes) (e.g., for performing aspects of processes described below)).

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, in view of Van Os, in view of Lim, in view of Araki, as applied to claims 1, 9, and 15 above, and in further view of Bechtel et al. Pub. No.: US 2020/0211573 A1 (hereafter “Bechtel”).

Bechtel was cited in the previous PTO-892 dated 29 January 2021.

Regarding claim 2, Van Os teaches:
the overlapping requests are at least a first request from a first user and a second request from a second user ([0144], Lines 1-14: In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes (i.e., “overlapping requests”) are maintained between the digital assistant and the multiple users using the same set of shared I/O devices (i.e., first and second users submit different requests))

	While Van Os discusses multiple users submitting multiple overlapping requests, the combination of Garcia, Van Os, Lim, and Araki does not explicitly disclose:
the set of priority considerations is a presence of a trusted user…and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: 
responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user, and not responding to the first request responsive to determining that the second user is not the trusted user of the first user.

	However, Bechtel teaches:
the set of priority considerations is a presence of a trusted user…and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user, and not responding to the first request responsive to determining that the second user is not the trusted user of the first user ([0055], Lines 3-6: As indicated at block 410, a verbal request for information may be received from a user (e.g., the patient-user 242 or the proxy 243 of the patient 242 of FIG. 2). [0060], Lines 1-5: Responsive to determining that at least one person other than the patient is in proximity to the personal assistant device (e.g., the personal assistant device 228 of FIG. 2), an identity of the at least one i.e., an authorized individual represents a “trusted user”, and the response to the first request by the first user (patient) is only output when a second user present is identified as an authorized individual. Otherwise, the request is not output)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bechtel’s teaching of providing a response to a request only when another individual is authorized to hear the response, with the combination of Garcia, Van Os, Lim, and Araki’s teaching of providing prioritized responses to overlapping requests to multiple users, to realize, with a reasonable expectation of success, a digital assistant that prioritizes responses to multiple overlapping requests, as in Garcia, from multiple users, as in Van Os, and determines to output a request only when authorized individuals are determined to be present, as in Bechtel. A person of ordinary skill would have been motivated to make this combination to allow sensitive information to be output to a requestor even if other individuals are present so long as they are trusted, or authorized to hear it, thereby improving security regarding the sensitive information.

Regarding claims 10, and 16, they recite similar limitations to those of claim 2, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Devaraj et al. Pub. No.: US 2018/0182389 A1 discloses a shared digital assistant device that receives and processes user utterances.
Shah et al. Pub. No.: US 2019/0088257 A1 discloses a digital assistant that provides directional broadcasts for specific users in a group of users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195